Citation Nr: 1237067	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Board remanded the Veteran's claim for additional development in September 2010 to afford the Veteran an opportunity to testify at a personal hearing.  In March 2011, the Veteran withdrew his request for a hearing before the Board.  In July 2011, the Board remanded the Veteran's claim for additional development.


FINDING OF FACT

It is at least as likely as not that the Veteran has prostate cancer that is attributable to active service, including exposure to herbicides in service.


CONCLUSION OF LAW

The Veteran has prostate cancer that is due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has prostate cancer as a result of exposure to herbicides while serving in the Republic of Vietnam.  Specifically, the Veteran contends that while serving aboard the USS Constellation and USS Coral Sea he took several flights into Da Nang while serving with Detachment Bravo as a classified courier and cryptology technician.  He also reported a temporary assignment to Supplementary Radio to CTF 77.7.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition where lay observation is competent.  

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994) (service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997) (service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, service in Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).

Inland waterways are not defined in VA regulations.  However, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under to be applicable.  38 C.F.R. § 3.309(e) (2011).  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection for herbicide-related diseases is applicable.  38 C.F.R. § 3.309(e) (2011).

The diseases for which presumptive service connection based on exposure to herbicides is applicable include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53202 (August 31, 2010).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service separation form shows that the Veteran received the Armed Forces Expeditionary Medal (Vietnam), Navy Unit Commendation (USS Coral Sea), Humanitarian Service Medal (Project New Life), Good Conduct Medal, Republic of Vietnam Meritorious Unit Commendation Civil Actions Medal, Meritorious Unit Commendation, National Defense Service Medal, Republic of Vietnam Campaign Ribbon, Marksman Ribbon (Pistol), Navy Achievement Medal, and Overseas Service Ribbon.  

The Veteran's service personnel records show that he served on the USS Constellation from December 1964 to January 1965 and on the USS Coral Sea from January 1965 to May 1965.  

The Veteran's service medical records do not show any complaints, findings, or treatment for prostate cancer.  

Post-service treatment records show a diagnosis of adenocarcinoma of the prostate gland.  The Veteran underwent a radical retropubic prostatectomy and pelvic lymph node dissection in October 2004.  An October 2004 biopsy revealed a diagnosis of prostate cancer Gleason score VI T1C.  

In February 2012, the Appeals Management Center initiated a search for information related to the Veteran's claim that he set foot in the Republic of Vietnam while serving on the USS Constellation from December 1964 to January 1965 and on the USS Coral Sea from January 1965 to May 1965.  

In March 2012, the United States Army and Joint Services Records Research Center (JSRRC) indicated that a review of the command histories revealed that the USS Constellation departed Naval Station San Diego, California for a Western Pacific (WESTPAC) deployment on May 5, 1964, and conducted operations off the coast of the Republic of Vietnam from June 6, 1964, to July 13, 1964, where her aircraft conducted operations in Laos.  From August 4, 1964, to September 20, 1964, and from October 29, 1964, to November 22, 1964, the USS Constellation conducted Special Operations (SPECOPS) in the Gulf of Tonkin off the coast of the Republic of Vietnam and also made Ports of Call in Subic Bay, Republic of the Philippines, Hong Kong, and Yokosuka, Japan.  The USS Constellation returned to San Diego, California on February 1, 1965.  

A review of the USS Coral Sea command histories shows that the USS Coral Sea departed the Naval Air Station Alameda, California for a WESTPAC deployment on December 7, 1964.  The USS Coral Sea conducted SPECOPS in the Tonkin Gulf off the coast of Vietnam from February 6, 1965 to March 5, 1965; from March 16, 1965, to April 17, 1965; from June 24, 1965, to July 24, 1965; from August 11, 1965, to September 11, 1965; and from September 21, 1965, to October 15, 1965.  The USS Coral Sea also conducted Ports of Call in Subic Bay, the Republic of the Philippines, Hong Kong, and Yokosuka, Japan.  The USS Coral Sea returned to Alameda, California on November 1, 1965.   

In March 2012, the Appeals Management Center contacted the JSRRC and initiated a search of the deck logs for the USS Coral Sea for the period from February 6, 1965, to March 5, 1965, and from March 16, 1965, to April 15, 1965.  

In April 2012, the JSRRC resubmitted the information already included in the March 2012 response which included a review of the command history for the USS Coral Sea.  The JSRRC also indicated that a review of the deck logs for the USS Coral Sea for the period from February 6, 1965, to March 5, 1965, and from March 16, 1965, to April 15, 1965, concurred with the ships history.  The deck logs showed that aircraft were launched and recovered but did not list the destinations or passenger names.  Additionally, according to the Naval History and Heritage Command (NHHC), Washington Navy Yard, D.C., aircraft flight passenger manifests were not considered a historical item and not retained by the United States Navy.

In an April 2012 Memorandum, the Appeals Management Center issued a formal finding of a lack of information required to corroborate the Veteran's contention associated with a claim of service connection for prostate cancer.  The Memorandum included a recitation of the attempts to verify the Veteran's service in the Republic of Vietnam and concluded that no further development should be taken to corroborate the Veteran's claim.

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for prostate cancer is warranted.  

As an initial matter, the Board notes that the Veteran's period of active service included service during the Vietnam era.  The Veteran's service personnel records show service aboard the USS Constellation from December 1964 to January 1965.  A review of the command histories of the USS Constellation shows that during a WESTPAC deployment from San Diego, California from May 1964 to February 1965, the USS Constellation conducted operations in Laos from June to July 1964 and SPECOPS in the Gulf of Tonkin off the Coast of Vietnam from August to September 1964 and from October to November 1964.  The Veteran's service on board the USS Constellation was from December 1964 to January 1965, after all operations and SPECOPS had ceased.  Consequently, the Board finds that the Veteran did not have service in the Republic of Vietnam during his service on board the USS Constellation.      
 
However, with regard to the Veteran's service aboard the USS Coral Sea, the Veteran's service personnel records show service aboard that vessel from January 1965 to May 1965.  A review of the command histories of the USS Coral Sea reveals that this vessel conducted SPECOPS in the Tonkin Gulf off the coast of Vietnam for various specified periods of time from February 1965 to October 1965.  The Veteran's service aboard the USS Coral Sea only correlates to SPECOPS conducted off the coast of Vietnam from February 6, 1965 to March 5, 1965, and from March 16, 1965, to April 17, 1965.  While a review of deck logs shows that aircraft were launched and recovered, the logs do not list the destinations or passenger names.  Additionally, further research as to the flight passenger manifests would be futile as a response from the NHHC indicates that flight passenger manifests were not retained by the United States Navy.  

The Veteran's presence on the flights launched and recovered from the USS Coral Sea for the period from February 6, 1965 to March 5, 1965, and from March 16, 1965, to April 17, 1965, has not been definitively confirmed.  However, no further research would yield further information because the flight passenger manifests are not available.  The Veteran maintains that he was on a flight or flights that landed in Vietnam in order to perform his duties as a cryptology technician.  The Veteran's contention that he was on the flights to Vietnam is consistent with the places, types, and circumstances of his service during the Vietnam era.  Moreover, there is no clear and convincing evidence of record to the contrary.  In fact, the research by the JSRRC provides credible support for the Veteran's account that flights were launched and recovered for duties in Vietnam during the relevant time period that the Veteran was on board the USS Coral Sea.

In this case, the Veteran contends that he has prostate cancer as a result of exposure to herbicide exposure during service in the Republic of Vietnam.  His statements concerning his present on flights to and from Vietnam are credible, competent and probative.  Moreover, there is evidence that flights were launched and recovered from the USS Coral Sea during the relevant time period during which the Veteran served on board.  Finally, the Veteran was diagnosed with prostate cancer, a disease subject to presumptive service connection due to exposure to herbicides.  The Board finds that the totality of the evidence shows that it is at least as likely as not that the Veteran had service in the Republic of Vietnam.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's prostate cancer is related to exposure to herbicides during active duty service.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the appellant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a grant of service connection for prostate cancer is warranted. 


ORDER

Entitlement to service connection for prostate cancer is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


